ORDER
PER CURIAM.
Defendant, City of St. Louis, appeals from the trial court’s judgment in the amount of $75,000 in favor of Plaintiff, Helen Zern, and against Defendant in a lawsuit Plaintiff filed for personal injuries suffered after slipping on a banana peel in the Soulard Market. Defendant argues the trial court erred in denying Defendant’s motion for judgment notwithstanding the verdict because: (1) there was no evidence that Defendant had actual or constructive notice of the banana peel’s presence and the evidence did show the banana peel was only on the floor five to ten seconds before Plaintiff’s fall; and (2) Defendant is protected from Lability under the doctrine of sovereign immunity.
Plaintiff filed a cross-appeal alleging that the trial court erred in denying her motion for pre-judgment interest because the judgment and costs exceeded the settlement demand made by Plaintiff pursuant to Section 408.040.2 RSMo. (1994).
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.